Response to Amendment
1.	The newly amended subject matter in claim 1 concerning “…voltage circuitry that is coupled to the third line and that supplies a first voltage and a second voltage different from the first voltage in a period in which the imaging device acquires an image data of an object…”, changes the scope of the of the claimed invention and therefore requires further search and consideration. The previously claimed voltage circuitry was not restricted to any specific timings and imaging functions. 

2.	The newly amended subject matter in claim 9 concerning “…voltage circuitry that is configured to supply a first voltage and a second voltage different from the first voltage to the other of the first source and the first drain of each of the first pixel and the second pixel in a period in which the imaging device acquires an image data of an object…”, changes the scope of the of the claimed invention and therefore requires further search and consideration. The previously claimed voltage circuitry was not restricted to any specific timings and imaging functions. 

3.	The newly amended subject matter in claim 15 concerning “…first voltage circuitry that is configured to supply a first voltage and a second voltage different from the first voltage to the other of the first source and the first drain of the first pixel in a period in which the imaging device acquires an image data of an object, second voltage circuitry that is configured to supply the first voltage and the second voltage to the other of the first source and the first drain of the second pixel in a period in which the imaging device acquires an image data of an object…”, changes the scope of the of the claimed invention and therefore requires further search and consideration. The previously claimed first and second voltage circuitry were not restricted to any specific timings and imaging functions. 

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        05/02/2022